           Case 2:19-cv-06078-JMG Document 74 Filed 01/19/21 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________

MARNIE O'BRIEN,                            :
                       Plaintiff,          :
                                           :
                  v.                       :                  Civil No. 2:19-cv-06078-JMG
                                          :
THE MIDDLE EAST FORUM, et al.,            :
                  Defendants.             :
__________________________________________

                                      MEMORANDUM OPINION

GALLAGHER, J.                                                                    January 19, 2021

I.     OVERVIEW

       The Pennsylvania Human Relations Act (“PHRA”) prohibits employers from

discharging or otherwise discriminating against an employee on the basis of sex. Pursuant to §

962(c)(1), claimants seeking to vindicate their rights under the PHRA must first submit their

claims to the Pennsylvania Human Relations Commission (“PHRC”) for investigation and

possible conciliation. If the PHRC does not resolve their case within one year, plaintiffs may

file a civil action in state or federal court. Defendants presently seek dismissal of Count II of

the Complaint, which alleges gender discrimination and retaliation under the PHRA.

Defendants argue that Plaintiff did not allow the PHRC to investigate her claims before filing

suit. For the reasons set forth below, the Court finds that Plaintiff failed to exhaust her

administrative remedy as required under § 962(c)(1) of the PHRA. Therefore, Defendants’

Motion for Judgment on the Pleadings is granted and Count II of the Complaint is dismissed.




                                                    1
             Case 2:19-cv-06078-JMG Document 74 Filed 01/19/21 Page 2 of 9



II.     FACTUAL BACKGROUND

        A.       Allegations

        Plaintiff Marnie O’Brien brought the underlying suit against The Middle East Forum,

Daniel Pipes, and Greg Roman (collectively “Defendants”) alleging gender discrimination and

retaliation under Title VII of the Civil Rights Act of 1964 (Count I) and the PHRA (Count II).

See Compl. (ECF No. 1). Defendants seek dismissal of Count II, arguing that Plaintiff failed

to exhaust her administrative remedy as required under § 962(c)(1) of the PHRA. (ECF No.

26). According to Defendants, plaintiffs may not file PHRA claims in federal court before the

PHRC has completed its investigation of those claims within the statutorily prescribed period.

Defs.’ Mot. 4-5. Plaintiff asserts that she exhausted her administrative remedy by dual filing

her complaint with EEOC and PHRC, thereafter obtaining a Dismissal and Notice of Rights on

December 30, 2019. Pl.’s Resp. 3-4. Defendants counter that Plaintiff merely satisfied the

filing requirements under the PHRA, and was still obligated to pursue the administrative

process mandated in § 962(c)(1). Accordingly, Defendants argue, Plaintiff’s claims must be

dismissed as untimely.

        B.       Procedural History

        On July 25, 2019, Plaintiff filed a Charge of Discrimination with EEOC alleging

gender-based discrimination against Defendants in violation of Title VII of the Civil Rights Act

and the PHRA. Defs.’ Mot. 2. On December 17, 2019, Plaintiff dual filed a subsequent Charge

of Discrimination with EEOC and PHRC alleging unlawful retaliatory conduct subsequent to

the first charge. 1 Id. At Plaintiff’s request, EEOC issued a Dismissal and Notice of Rights on

December 30, 2019. Id. Plaintiff then filed a Complaint with this Court on January 27, 2020. 2


1
  The Parties later agreed to consolidate these claims into one action. Defs.’ Mot. 2.
2
  Plaintiff filed two Complaints against Defendants on December 23, 2019 and January 27, 2020, respectively, which
the Parties stipulated to consolidate into one case on March 10, 2020. (ECF No. 16).
                                                         2
               Case 2:19-cv-06078-JMG Document 74 Filed 01/19/21 Page 3 of 9



Defendants filed a Motion for Judgment on the Pleadings on May 4, 2020 seeking dismissal of

Count II of the Complaint. 3 Plaintiff filed her Response to Defendants’ Motion on May 15,

2020. (ECF No. 27).

III.       LEGAL STANDARD

           At the conclusion of the pleadings stage, “but early enough not to delay trial, a party may

move for judgment on the pleadings.” Fed. R. Civ. P. 12(c). “The pleadings are closed after an

answer is filed, along with a reply to any additional claims asserted in the answer.” Atiyeh v. Nat’l

Fire Ins. Co. of Hartford, 742 F. Supp. 2d 591, 595 (E.D. Pa. 2010). A motion for judgment on the

pleadings will only be granted “when the moving party clearly establishes that no material issue of

fact remains to be resolved and that they are entitled to judgment as a matter of law.” Hollander v.

Ranbaxy Laboratories Inc., No. 10-793, 2011 WL 248449, at *3 (E.D. Pa. Jan. 24, 2011) (citing

Rosenau v. Unifund Corp., 539 F.3d 218, 221 (3d Cir. 2008)). In reviewing a 12(c) motion, the

court applies the same standard as that applied under Rule 12(b)(6). See Spruill v. Gillis, 372 F.3d

218, 223 n. 2 (3d Cir. 2004).

           Under the 12(b)(6) standard, “the court must determine whether the complaint is supported

by well-pleaded factual allegations.” Wolfington v. Reconstructive Orthopaedic Associates II, P.C.,

268 F. Supp. 3d 756, 760 (E.D. Pa. 2016) (citing Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Additionally, the court must

find that the moving party is “plausibly” entitled to relief. Phillips v. County of Allegheny, 515 F.3d

224, 233 (3d Cir. 2008). In other words, the moving party must allege a clear and concise claim

showing that they are entitled to relief and support such claim with sufficient facts so as to render it

plausible. See Iqbal, 556 U.S. at 555. The court may consider “the pleadings and attached exhibits,


3
    This matter was reassigned to this Court on February 25, 2020. (ECF No. 12).
                                                            3
            Case 2:19-cv-06078-JMG Document 74 Filed 01/19/21 Page 4 of 9



[and] undisputedly authentic documents attached to the motion…if plaintiff’s claims are based on

the documents.” Atiyeh, 742 F. Supp. 2d at 595. During this analysis, the court must “view the

facts presented in the pleadings and the inferences to be drawn therefrom in the light most favorable

to the nonmoving party.” Sikirica v. Nationwide Ins. Co., 416 F.3d 214, 220 (3d Cir. 2005).

IV.    ANALYIS

       A.      Administrative Remedy Under the Pennsylvania Human Relations Act

       Under the terms of the PHRA, it is unlawful for Pennsylvania employers to discharge or

otherwise discriminate against an employee on the basis of gender. 42 Pa. Stat. Ann. § 955

(West 2020). In codifying these employee rights, the PHRA also provides a statutory cause of

action pursuant to which an aggrieved party may assert employment discrimination claims.

Clay v. Advanced Computer Applications, Inc., 559 A.2d 917, 918 (Pa. 1989). This is a

mandatory remedy which plaintiffs must utilize before pursuing their claims in state or federal

court. Vincent v. Fuller Co., 616 A.2d 969, 974 (Pa. 1992). The PHRA states in relevant part:

       In cases involving a claim of discrimination, if a complainant invokes the procedures set
       forth in this act, that individual’s right of action in the courts of the Commonwealth
       shall not be foreclosed. If within one (1) year after the filing of a complaint with the
       Commission, the Commission dismisses the complaint or has not entered into a
       conciliation agreement to which the complainant is a party, the Commission must so
       notify the complainant.

       43 Pa. Stat. Ann. § 962(c)(1) (West 2020).

       Courts have interpreted this provision as providing the PHRC with “exclusive jurisdiction

[over] a complaint alleging violations under the PHRA for a period of one year in which to conduct

an investigation of the charges and, if possible, conciliate the matter.” Clay, 559 A.2d at 920.

Unless the PHRC dismisses the complaint or enters into a conciliation agreement, a plaintiff may

not assert PHRA claims in state or federal court. Burgh v. Borough Council of Borough of

Montrose, 251 F.3d 465, 471 (3d Cir. 2001). However, if the PHRC does not resolve the complaint


                                                  4
            Case 2:19-cv-06078-JMG Document 74 Filed 01/19/21 Page 5 of 9



within one year, then the complainant may file a civil action. Id. Failure to exhaust this

administrative remedy requires dismissal of a claim brought under the PHRA. Id.

        Requiring parties to first seek resolution with the PHRC “ensure[s] maximum use of the

PHRC’s expertise, thereby minimizing the inefficient use of judicial resources.” Lukus v.

Westinghouse Electric Corp., 419 A.2d 431, 455 (Pa. Super. 1980). Strict interpretation of the

PHRA filing requirements allows the PHRC to use its specialized knowledge and resources to

resolve discrimination claims without resorting to litigation. See Woodson v. Scott Paper Co., 109

F.3d 913, 925 (3d Cir. 1997). Permitting a party to commence a civil action in court before

exhausting their administrative remedy would frustrate the Legislature’s goal of creating an

efficient mechanism for resolving disputes of this nature. See Clay, 559 A.2d 917 at 920. It would

instead “result in the very sort of burdensome, inefficient, time consuming, and expensive litigation

that the PHRC was designed to avert.” Id.

       B.      Plaintiff’s Failure to Exhaust Administrative Remedy

       Plaintiff maintains that she appropriately exhausted her administrative remedy as

required under § 962(c)(1) by dual filing her complaint with the EEOC and PHRC and

obtaining a Dismissal and Notice of Rights from EEOC. Pl.’s Resp. 4-5. She asserts that

EEOC sufficiently investigated her claim, issued a dismissal of her charges under all applicable

statutes, and granted her the right to bring suit in state or federal court. Id. at 4. She claims that

under the work-sharing agreement between EEOC and PHRC, the EEOC administered both the

EEOC and PHRC claims. Id. Since she filed her complaint with each entity, Plaintiff reasons

that EEOC’s dismissal of her complaint was the functional equivalent of an investigation and

dismissal by PHRC. Id. Otherwise, Plaintiff argues, she would be forced to file two separate

lawsuits arising out of the same case and controversy despite the efficiency goals contemplated



                                                    5
           Case 2:19-cv-06078-JMG Document 74 Filed 01/19/21 Page 6 of 9



in the EEOC-PHRC work-sharing agreement. Id. at 5. As a result, Plaintiff contends that her

PHRA claims are not barred from suit. Id. at 4.

        Defendants counter that Plaintiff failed to exhaust her administrative remedy under the

PHRA by filing her Complaint with this Court prior to the end of the one-year statutory period.

Defs.’ Mot. 1. According to Defendants, Plaintiff did not allow PHRC to process her claims as

prescribed by statute. Id. at 5. Instead, Plaintiff requested immediate issuance of a right to sue

letter when she dual filed her claims with EEOC on December 17, 2019. Id. Defendants

explain that, at Plaintiff’s request, EEOC dismissed her claims only thirteen days after filing her

claims. Id. Having thereafter filed the underlying suit on January 27, 2020, Plaintiff brought

her PHRA claims before this Court more than ten months prior to the end of the one-year

review period. Id. at 6. Furthermore, Defendants argue that while dual filing with EEOC and

PHRC satisfied the filing requirements under the PHRA, it did not excuse Plaintiff from

pursuing the administrative process set forth in § 962(c)(1). Id. Defendants therefore assert

that Plaintiff’s PHRA claims are subject to dismissal because, as a matter of law, she failed to

exhaust her administrative remedy by filing her claims with this Court before PHRC completed

its review of her case. Id. at 1.

        PHRC and EEOC maintain a work-sharing agreement “through which they have

apportioned initial jurisdiction over discrimination complaints in order to avoid unnecessary

duplication of investigatory time and effort.” Woodson, 109 F.3d at 925-26. Pursuant to this

agreement, “each agency waives its right to initially review claims that are first filed with the

other agency.” Id. This agreement is only relevant “to the issue of whether a plaintiff has

satisfied the administrative exhaustion requirements of the federal anti-discrimination statutes.”




                                                   6
             Case 2:19-cv-06078-JMG Document 74 Filed 01/19/21 Page 7 of 9



Id. (emphasis added). 4 Federal courts lack jurisdiction to hear Title VII claims unless the

plaintiff has filed charges with the EEOC. Alexander v. Gardner-Denver Co., 415 U.S. 36, 47

(1974). These claims must be filed with the EEOC within 180 days of the occurrence of the

unlawful employment practice. Burgh, 251 F.3d 465 at 469. Since Pennsylvania provides an

administrative remedy for employment discrimination, claimants may not file a charge with the

EEOC unless charges have first been filed with the appropriate state agency and either (1) 60

days have elapsed; or (2) the state agency has terminated its proceedings. 42 U.S.C. § 2000e-

5(c). However, through the EEOC-PHRC work-sharing agreement, “Pennsylvania has waived

its statutory right to initially process discrimination claims” and plaintiffs may proceed in

federal court under Title VII without initially filing with the PHRC. Woodson, 109 F.3d at 926.

        Although dual filing claims with EEOC and PHRC satisfies the initial filing

requirement under the PHRA, a claimant must still utilize the PHRA’s administrative process

set forth in § 962(c)(1) before they may pursue PHRA claims in federal court. See DeAngelo v.

DentalEZ, Inc., 738 F. Supp. 2d 572, 587-88 (E.D. Pa. 2010). Exhaustion of this administrative

remedy requires a good faith effort to follow the procedures outlined in the PHRA. Lyons v.

Springhouse Corp., Civ. No. 92-6133, 1993 WL 69515, at *3 (E.D. Pa. March 10, 1993).

Filing a claim with EEOC while simultaneously requesting dismissal and issuance of a right to

sue letter falls short of this prerequisite to suit. See Flowers v. Univ. of Pa. Health Sys., No. 08-

3948, 2009 WL 1688461 (E.D. Pa. June 16, 2009). When a party chooses EEOC as the

primary investigator of their complaint, PHRC refrains from conducting its own separate

review and generally defers to EEOC’s findings once their investigation is complete. Simon v.




4
 Filing an EEOC claim does not supersede the administrative exhaustion requirement under § 962(c)(1). See Fye v.
Central Transportation, Inc., 409 A.2d 2, 5 (Pa. 1979) (“If the General Assembly wished to permit the substitution of
agencies in its legislative scheme, it could have easily provided that result.”).
                                                           7
           Case 2:19-cv-06078-JMG Document 74 Filed 01/19/21 Page 8 of 9



IPS – Integrated Project Services, LLC, Civil No. 17-03474, 2018 WL 3585137, at *3 (E.D. Pa.

July 26, 2018).

       By immediately requesting a right to sue letter, Plaintiff did not wait until EEOC

completed its investigation on its own initiative. Id. at *4. Likewise, PHRC policy requires

closure of a claimant’s file once they assert PHRA claims in federal court. See DeAngelo, 738

F. Supp. 2d at 588. Requesting immediate dismissal of her EEOC complaint and subsequently

filing suit prior to the one-year review period foreclosed PHRC from resolving Plaintiff’s case

by either concurring with the results of EEOC’s investigation or by evaluating her claims

through their own administrative process. See Jones v. Delaware River Stevedores, Inc., No.

18-4276, 2019 WL 498517 at *2 (E.D. Pa. Feb. 7, 2019). Therefore, Plaintiff failed to exhaust

her administrative remedy under § 962(c)(1) and her PHRA claims must be dismissed.

V.     CONCLUSION

       Prior to filing a civil action under the PHRA, Plaintiff was required to pursue the

administrative process detailed in § 962(c)(1) and allow the PHRC to investigate her claims.

There is no genuine dispute that Plaintiff requested dismissal of her claims with EEOC and

subsequently filed a civil action alleging claims under the PHRA prior to the expiration of the

one-year statutory period. As a result, Plaintiff foreclosed PHRC from resolving her case in the

manner prescribed by the PHRA. Plaintiffs PHRA claims are subject to dismissal because, as a

matter of law, she failed to exhaust her administrative remedy by filing her claims with this

Court before PHRC completed its review of her case.




                                                  8
          Case 2:19-cv-06078-JMG Document 74 Filed 01/19/21 Page 9 of 9



Therefore, Defendants’ Motion for Judgment on the Pleadings is granted and Count II of the

Complaint is dismissed. An appropriate Order follows.




                                           BY THE COURT:




                                           /s/ John M. Gallagher
                                           JOHN M. GALLAGHER
                                           United States District Court Judge




                                                9
